
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.30


UNOVA, INC.
BOARD OF DIRECTORS' PROPOSED RESOLUTIONS
AMENDMENT OF RESTRICTED STOCK AGREEMENTS


        WHEREAS, Section 11(d) of the UNOVA, Inc. 1999 Stock Incentive Plan and
the UNOVA, Inc. 2001 Stock Incentive Plan, previously adopted by the Board of
Directors of this corporation and approved by the Corporation's shareholders
(the "Plans"), copies of which are attached hereto and incorporated herein by
reference, provides for the settlement of a grantee's tax withholding
obligations arising in connection with the vesting of restricted stock awarded
to such grantee (the "Withholding Taxes") with shares of the Corporation's
common stock, including the common stock that is part of the award that gives
rise to the withholding requirement (the "Tax Withholding Right");

        WHEREAS, to date restricted stock awards have been made to certain
officers and employees of this corporation on August 2, 1999, July 11, 2001,
and, pursuant to an option exchange program under which the Corporation offered
to exchange outstanding stock options granted during a certain prescribed period
for shares of restricted stock, October 8, 2001 (the "Restricted Stock Awards");

        WHEREAS, the Corporation is prohibited from making loans to designated
Executive Officers of the Corporation (the "Executive Officers"); and

        WHEREAS, this Board deems it appropriate and advisable at this time to
amend all outstanding restricted stock agreements that were issued to Executive
Officers evidencing the Restricted Stock Awards (the "Restricted Stock
Agreements") (i) to enable the Executive Officer to elect in advance the method
of satisfying the Withholding Taxes, (ii) to incorporate in the Restricted Stock
Agreements the Tax Withholding Right provided by the Plans, and (iii) to
eliminate the right of the Executive Officer to pay the Withholding Taxes by
directing the Company to withhold funds from the Executive Officer's paycheck;

        NOW, THEREFORE, BE IT RESOLVED, that all Restricted Stock Agreements
issued to the Executive Officers, including exhibits or attachments thereto and
any other instruments governing the terms and conditions of the Restricted Stock
Awards, be and are hereby amended by the form of the Amendment presented to and
approved by this Board and attached to these resolutions as Exhibit "A" (the
"Amendment") (i) to enable the Executive Officer to elect in advance the method
of satisfying the Withholding Taxes, (ii) to permit the exercise by the
Executive Officers of the Tax Withholding Right; provided that not more than the
legally required minimum withholding is settled with shares of the Corporation's
common stock, and (iii) to eliminate the right of the Executive Officer to pay
the Withholding Taxes by directing the Company to withhold funds from the
Executive Officer's paycheck, such Amendment upon full execution to be attached
to the respective Restricted Stock Agreements and incorporated therein as though
fully set forth and having the same full force and effect; and

        BE IT FURTHER RESOLVED, that the Secretary of this corporation be and is
hereby instructed, authorized, and empowered to execute each such Amendment on
behalf and in the stead of the Corporation; to file, when fully executed, the
Corporation's copies thereof with the records of this corporation; and to take
such other actions as may be deemed necessary and proper in order to carry out
the purpose and intent of the foregoing resolution.

COMMENT

        The exercise of Tax Withholding Right by an insider grantee in
connection with the vesting of restricted stock is deemed a disposition by such
grantee of the withheld shares to the Corporation. The deemed disposition will
be exempt from SEC Section 16(b) pursuant to Rule 16b-3(e) if the grant of the
Tax Withholding Right is approved by the Board. This Amendment form would enable
the

1

--------------------------------------------------------------------------------


Executive Officers to elect the Tax Withholding Right in advance of a black-out
period or other time when nonpublic material information is known to the
Executive Officers, thus avoiding a Section 16(b) violation.Recent legislation
prohibits the Corporation from making loans to Executive Officers, and
satisfying Withholding Taxes by withholding funds from the Executive Officer's
paycheck may be deemed to be a loan. It is proposed that the Restricted Stock
Agreements between the Corporation and its Executive Officers be amended to
include the Tax Withholding Right provision of the Plans in order for future
withholding transactions to qualify for the exempt status afforded by
Rule 16b-3(e), to provide for an advance election regarding Withholding Taxes to
avoid Section 16(b) violations, and to eliminate the risk of making a deemed
prohibited loan to Executive Officers by withholding funds from the Executive
Officer's paycheck..

September 12, 2002

2

--------------------------------------------------------------------------------

AMENDMENT

        This Amendment (this "Amendment") to the Restricted Stock Agreement by
and between                        (the "Grantee") and UNOVA, Inc. (the
"Company"), dated                        (the "Agreement"), is entered into as
of this            day of                        , 2002. Capitalized terms not
defined herein shall have the respective meanings ascribed thereto in the
Restricted Stock Agreement.

1.In accordance with the terms and conditions of the 1999 Plan and/or the 2001
Plan, as applicable, and notwithstanding anything to the contrary set forth in
paragraph 10 of the Agreement, Grantee hereby unconditionally and irrevocably
elects to satisfy any and all federal, state, local, and foreign taxes of any
kind that may be withheld by the Company in connection with Grantee's Awarded
Shares ("Withholding Taxes") by electing one of the following options; provided
that in all cases, the Company shall have the right to receive not less than the
minimum amount of the Withholding Taxes that the Company is required by law to
withhold (the "Mandatory Withholding Taxes"):

        (Select one)

oPaying to the Company in cash an amount up to the Withholding Taxes but not
less than the Mandatory Withholding Taxes.

oTendering to the Company the number of unrestricted shares of Company common
stock owned by the Grantee for a period of at least six months prior to the date
on which Withholding Taxes are due and having a value equal to the Mandatory
Withholding Taxes.

oAuthorizing and directing the Company to deduct from the total number of shares
of Company common stock issued and deliverable to Grantee pursuant to the
Agreement the number of shares having a value equal to the Mandatory Withholding
Taxes.

2.No amendment or modification of this Amendment shall be valid or binding upon
the parties unless made in writing and signed by each party hereto.

        IN WITNESS WHEREOF, each of the parties hereto hereby executes and
delivers this Agreement.


 
 
 
 
  UNOVA, INC.   GRANTEE
 
 
 
 
  By:            

--------------------------------------------------------------------------------

Daniel S. Bishop
Secretary  

--------------------------------------------------------------------------------

(Signature)
 
 
 
 
         

--------------------------------------------------------------------------------

(Printed Name)
 
 
 
 
         

--------------------------------------------------------------------------------

(Social Security Number)

3

--------------------------------------------------------------------------------



QuickLinks


UNOVA, INC. BOARD OF DIRECTORS' PROPOSED RESOLUTIONS AMENDMENT OF RESTRICTED
STOCK AGREEMENTS
